Citation Nr: 0207877	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  99-08 878A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 RO rating decision.

The Board notes that, in June 1999, the veteran withdrew an 
earlier request for a hearing before the Board.

Besides the issue listed above, a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
was developed for appellate review following the February 
1999 rating decision.  By a March 2001 rating decision, 
service connection for PTSD was granted with an evaluation of 
100 percent, effective from June 24, 1998.  As such, this is 
considered a grant of the benefit sought by the veteran on 
appeal.


FINDINGS OF FACT

1.  By rating action in December 1996, the RO denied a claim 
of entitlement to service connection for a skin disability.  
The veteran was notified of this denial by letter of that 
same month, but he did not perfect an appeal therefrom.

2.  The additional evidence associated with the claims file 
subsequent to the December 1996 RO decision is merely 
cumulative and redundant of evidence previously of record and 
is not so significant that it must be considered in order to 
decide the merits of the claim of service connection.


CONCLUSION OF LAW

No new and material evidence has been submitted to reopen a 
claim of service connection for a skin disability.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that service connection should be 
granted for his skin disability as a result of his exposure 
to herbicides while in service. 

The veteran originally submitted a claim of entitlement to 
service connection for a skin disability in August 1996. The 
record reflects that service connection for a skin disability 
was thereafter denied by a December 1996 rating decision.  
The veteran was notified of that decision and of his 
appellate rights in December 1996, but he did not appeal. 
Consequently, that decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.1103 (2001).  As a result, service connection for a skin 
disability may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

In June 1998, the veteran submitted a statement in which he 
contended that service connection was warranted for a skin 
disability based on claimed exposure to Agent Orange in 
service.  The record reflects that the RO thereafter 
proceeded to develop and adjudicate the June 1998 claim on 
the merits without regard to the final December 1996 
decision.

In Ashford v. Brown, 10 Vet. App. 120 (1997), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a situation in which a claimant, following final denials of a 
claim of service connection for lung disability that the 
claimant had attributed to different lung diseases, filed a 
new claim for lung disability on the basis of exposure to 
asbestos in service, an etiological theory he had not 
previously asserted.  The Court held that the appellant's 
claim that service connection was warranted for his current 
lung disability on the basis of exposure to asbestos was not 
a separate and distinct disability claim, but rather was a 
claim that had been denied when service connection was 
previously denied for any lung disability.  The Court 
therefore concluded that the appellant was required to submit 
new and material evidence to reopen his claim for service 
connection for lung disability due to asbestos exposure.  
Ashford, 10 Vet. App., at 122-125.

Likewise, the Board finds that the veteran in the present 
case has not filed a separate and distinct claim of service 
connection, but instead has filed a petition to reopen his 
previously denied claim.  He has expressed a different 
etiological theory, but the disability for which he seeks 
service connection is the same as that contemplated by the 
previous denial of skin disability in 1996.  Thus, the Board 
believes that Ashford is controlling in the instant case, and 
accordingly has characterized the issue on appeal as a claim 
to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Therefore, the Board must address the 
issue of whether new and material evidence has been submitted 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001). 

The veteran's claim of entitlement to service connection for 
a skin disability was denied in December 1996 as it was 
determined that the evidence of record did not establish a 
nexus between the veteran's current disability and service.  
The RO specifically mentioned that the veteran had a 
preexisting condition that was not shown to have permanently 
worsened as a result of service.

The Board has reviewed the evidence associated with the 
claims folder since the December 1996 RO denial, and finds 
that new and material evidence has not been received to 
reopen the previously denied claim of service connection for 
a skin disability.

The evidence available at the time of the December 1996 RO 
denial included the veteran's service medical records which 
revealed that the veteran was diagnosed with tinea versicolor 
on the trunk of his body during an August 1966 pre-induction 
examination.  He was also diagnosed with tinea versicolor in 
September 1967.  

Also of record were VA medical records that revealed that the 
veteran was diagnosed with and was treated for skin 
conditions, including tinea versicolor, from February 1990 to 
October 1996.  An October 1996 VA examination report 
indicated that the veteran was diagnosed with tinea 
versicolor, tinea pedis, and lichen simplex chronicus of the 
groin.   

The evidence obtained in connection with the veteran's 
current attempt to reopen includes VA treatment records that 
reveal that from October 1996 to June 2001, the veteran was 
diagnosed with and was treated for various skin disorders and 
rashes, including tinea versicolor, eczema, tinea corporis, 
and chronic dermatitis of the scrotum.

The veteran was afforded a hearing in June 1999, and 
testified that he had first noticed his condition around 
1976.  The veteran also indicted that a friend had related 
his current condition to exposure to Agent Orange in service.  
He also indicted that no medical professional had linked his 
condition to exposure to Agent Orange in service. 

The veteran also submitted various statements in which he 
opined that his current skin condition was related to his 
exposure to Agent Orange while in service.  The veteran also 
indicated that he had researched his condition in medical 
treatises, and had determined that he had mycosis fungoides, 
a form of non-Hodgkin's lymphoma.  

Also of record are various VA publications dated from August 
1999 to December 2000 regarding Agent Orange exposure, as 
well as a computer analysis of herbicide spray applications 
during Vietnam, received in February 2001.

The veteran was afforded a VA examination in July 2001.  He 
was diagnosed with tinea versicolor, and indicated that this 
condition was present prior to his military service.  The 
veteran was also diagnosed with lichen simplex chronicus of 
the scrotum.  The examiner opined that it was unlikely that 
the veteran's lichen simplex chronicus of the scrotum began 
during his military service or within one year thereafter.  

The Board finds that the additional evidence is not new 
because it is cumulative of previously considered evidence.  
See 38 C.F.R. § 3.156.  That is, while some of the additional 
evidence was not previously on file, it merely confirms what 
was already known-that is, the veteran has had a diagnosis 
of, and received treatment for, various skin conditions, 
including tinea versicolor and lichens simplex chronicus.  
The absence of evidence that links skin disability to service 
was the basis of the earlier RO denial.  Other than the 
veteran's own contentions, there is no new medical evidence 
to support his claim that any current skin condition is 
related to service.  Additionally, there has been no medical 
evidence received showing that he has a diagnosed disability 
that may be presumed to have been incurred in or aggravated 
during service.  38 C.F.R. §§ 3.307, 3.309 (2001).  

The Board has considered the contentions of the veteran that 
he now has mycosis fungoides and that his condition is 
related to service.  However, as the veteran is a lay person, 
without any apparent medical expertise and/or training, he is 
not competent to provide medical diagnoses, or opinions on 
matters of medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such, his statements are 
insufficient to establish that any current skin condition was 
incurred or aggravated during active service, or is otherwise 
related to service.  Thus, his statements are insufficient to 
reopen the his claim for service connection. 

Therefore, although the evidence associated with the file 
after the December 1996 RO decision was obviously not before 
the RO when the earlier decision was made, the newly received 
evidence, whether considered alone or in conjunction with 
evidence previously assembled, is not so significant that it 
must be considered to fairly decide the underlying merits of 
the claim of service connection.  38 C.F.R. § 3.156(a).  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the December 1996 RO decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a).  Thus, 
the veteran's claim of entitlement to service connection for 
a skin condition is not reopened. 

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  

As discussed above, the issue of service connection for a 
skin condition will not be reopened herein.  Consequently, as 
the Board may not address the underlying claim for service 
connection for a skin disability, further action under the 
Veterans Claims Assistance Act of 2000 is not required.  


ORDER

The application to reopen a claim of service connection for a 
skin disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

